Per Curiam.
This paper is not such a book as the law requires. The entries ought to be made in the course of the parties’ business; and here the defendant would seem not to have been in business at all, for he did not seek it. They ought also to be made with an intent to charge, and such an intent is disproved by the defendant’s own oath. Besides, the entries were not made regularly as the services were rendered. A day-book ought to be a register of the day’s transactions, but cannot be a safe one if they are not registered at the close of the day, or during the succeeding one. Certainly more than-one day ought not to intervene, unless there were something very peculiar in the nature of the business. Here there was nothing to require or excuse postponement, and yet two days were sometimes suffered to intervene, and it would be dangerous to give the usual effect to entries thus deferred.
Judgment affirmed.